Exhibit 10.5

 

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT     1. CONTRACT ID CODE    

  PAGE OF  

1        4

2. AMENDMENT/MODIFICATION NO.

021

 

 

3. EFFECTIVE DATE  

06/27/2014

  4. REQUISITION/PURCHASE REQ. NO.  

5. PROJECT NO.

(If applicable)

6. ISSUED BY                         CODE   5ASNET   7. ADMINISTERED BY
(IF OTHER THAN ITEM 6)     CODE       5ASNET  

 

ALAINA EARL

Air Transportation CMC

United States Postal Service

475 L’Enfant Plaza SW

Room 1P 650

Washington DC 20260-0650

(202) 268-6580

 

 

 

Air Transportation CMC

Air Transportation CMC

United States Postal Service

475 L’Enfant Plaza SW, Room 1P650

Washington DC 20260-0650

8. NAME AND ADDRESS OF CONTRACTOR (No., Street, County, State, and Zip Code)

FEDERAL EXPRESS CORPORATION

3610 HACKS CROSS ROAD

MEMPHIS TN 38125-8800

    (x)   

9A. AMENDMENT OF SOLICITATION NO.

 

      

9B. DATED (SEE ITEM 11)

 

 

 

   x

 

  

10A. MODIFICATION OF CONTRACT/ORDER NO.

ACN-13-FX

 

      

10B. DATED (SEE ITEM 13)

 

04/23/2013

 

SUPPLIER CODE    000389122   FACILITY CODE         

11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS

 

¨                ¨  is extended,         ¨  is not extended.

 

Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods:
(a) By completing items 8 and 15, and returning                     copies of
the amendment; (b) By acknowledging receipt of this amendment on each copy of
the offer submitted; or (c) By separate letter or telegram which includes a
reference to the solicitation and amendment number. FAILURE OF YOUR
ACKNOWLEDGMENT TO BE RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS
PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If
by virtue of this amendment you desire to change an offer already submitted,
such change may be made by telegram or letter, provided each telegram or letter
makes reference to the solicitation and this amendment, and is received prior to
the opening hour and date specified.

 

12. ACCOUNTING AND APPROPRIATION DATA     (If Required)

See Schedule

  

 

$0.00            

 

13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS. IT MODIFIES THE
CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.

 

 

    (x)    

 

    A.     THIS CHANGE BY CLAUSE IS ISSUED PURSUANT TO: (Specify Clause) THE
CHANGES SET FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.    

¨

 

          ¨     B.    

THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14.

 

    ¨     C.    

THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF: THE
CHANGES SET FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.

 

    x     D.    

OTHER (such as no cost change/cancellation, termination, etc.) (Specify type of
modification and authority): THE CHANGES SET FORTH IN ITEM 14 ARE MADE IN THE
CONTRACT ORDER NO. IN ITEM 10A.

Mutual Agreement of the Contracting Parties

 

   

 

E. IMPORTANT:     Contractor ¨ is not, x is required to sign this document and
return          1           copies to the issuing office.

 

 

 

14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)

The purpose of this modification is to incorporate the following adjustments
into ACN-13-FX

for Operating periods 10 through 14 (the “Trial Period”).

 

The following will apply to the Day Network only during the Trial Period:

 

1-    FedEx will accept mail from Origin air stops as identified in Attachment 3
Operating

Plan – Day Network in excess of 105% of Planned Capacity on a space available
basis.

2-    FedEx will accept up to a total of fifteen (15) Ad Hoc Trucks per day on
the Day Network

at the Memphis Hub.

 

Continued...

 

 

Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.

 

 

15A. NAME AND TITLE OF SIGNER (Type or print)

 

    Paul J. Herron, Vice President

 

 

16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)

 

    Susan E. Partridge

 

   

15B. CONTRACTOR/OFFEROR

 

    /s/ PAUL J. HERRON

(Signature of person authorized to sign)

 

15C. DATE SIGNED

 

 

09/09/14

 

16B. CONTRACT AUTHORITY

 

    /s/ SUSAN E. PARTRIDGE

(Signature of Contracting Officer)

 

16C. DATE SIGNED

 

09/09/14

   



--------------------------------------------------------------------------------

CONTINUATION SHEET

  REQUISITION NO.                       

PAGE OF

2        4

CONTRACT/ORDER NO.

ACN-13-FX/021

 

AWARD/ EFFECTIVE DATE  

06/27/2014

  MASTER/AGENCY CONTRACT NO.   SOLICITATION NO.  

SOLICITATION ISSUE DATE

ITEM NO   SCHEDULE OF SUPPLIES / SERVICES   QUANTITY  

    UNIT    

  UNIT PRICE  

AMOUNT

   

All ad hoc trucks must arrive at the Memphis Hub before 10:00 a.m. local time
and must be coordinated with FedEx in advance.

 

At the start of the trial period, ad hoc trucks Accepted by FedEx will be paid
at 3,000 cubic feet per truck.

 

Mail volume moving via ad hoc trucks will not require a Possession Scan.

 

Beginning with the Operating Period during which the Postal Service invoicing
system is implemented, payment for ad hoc trucks will revert back to the
applicable section of the contract, Payment Processing, Day Network, Per Cube;
Mail Tendered from Ad Hoc Trucks into the Aviation Supplier Hub, and will no
longer be paid at 3,000 cubic feet per truck.

 

Beginning with the Operating Period during which the Postal Service invoicing
system is implemented, on any Operating Day the Postal Service tenders ad hoc
trucks from any origin, all Handling Units from that origin that do not have an
association of the Handling Unit to the Parent ULD from the origin will be
assumed to have moved via an ad hoc truck and paid accordingly.

 

3- Handling Units that represent the amount of mail that FedEx accepts in excess
of 105% of the Operating Period’s Planned Capacity by Operating Day will not be
assessed a reduction of payment under Part 1: Statement of Work; Reduction of
Payment or be taken into account under Part 1: Statement of Work; Performance
Requirements and Measurement.

Handling Units in excess of 105% of the Operating Period’s Planned Capacity will
be identified by the Postal Service by determining daily the actual volume, in
cubic feet (weight of the Handling Unit divided by the contract density for the
applicable Operating Period), delivered to each destination in excess of 105% of
the Planned

 

Continued...

 

               



--------------------------------------------------------------------------------

CONTINUATION SHEET

  REQUISITION NO.                       

PAGE OF

3        4

CONTRACT/ORDER NO.

ACN-13-FX/021

 

AWARD/ EFFECTIVE DATE  

06/27/2014

  MASTER/AGENCY CONTRACT NO.   SOLICITATION NO.  

SOLICITATION ISSUE DATE

ITEM NO   SCHEDULE OF SUPPLIES / SERVICES   QUANTITY  

    UNIT    

  UNIT PRICE  

AMOUNT

    Capacity.                                 In each instance, “volume in
excess of 105%” will be the latest arriving volume as evidenced by the delivery
scans.                                 4- Part 1: Statement of Work; Reduction
of Payment, Section a, will be modified as follows:                            
    a. All Handling Units delivered up to thirty (30) minutes late will be
subject to a [*]% reduction of the Transportation Payment.                      
          5- Clause B-1: Definition will be modified to replace the definition
of Delivery Scan with the following:                                 Delivery
Scan: A scan performed by the aviation supplier that indicates that the aviation
supplier has tendered volume to the Postal Service or the combination of
evidence of any scan performed by the aviation supplier with a CARDIT 3 from the
THS indicating delivery of the Handling Unit to the third party ground handler.
                                In instances where a Delivery Scan is evidenced
by a combination of evidence of any scan performed by the aviation supplier and
a CARDIT 3 from the THS indicating delivery of the Handling Unit to the third
party ground handler, the time indicated for the latest ULD tendered on that
Operating Day will be used for the purpose of determining service performance
and associated payment reductions described in Part 1: Statement of Work;
Performance Requirements and Measurement and Part 1: Statement of Work;
Reduction of Payment.                                 All other requirements,
terms, and conditions of the Contract remain unchanged and in full force and
effect.                                 The adjustments in this modification
will not apply after the Trial Period ends at the beginning of Operating Period
15.                                

Continued…

 

               

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONTINUATION SHEET

  REQUISITION NO.                       

PAGE OF

4        4

CONTRACT/ORDER NO.

ACN-13-FX/021

 

AWARD/ EFFECTIVE DATE  

06/27/2014

  MASTER/AGENCY CONTRACT NO.   SOLICITATION NO.  

SOLICITATION ISSUE DATE

ITEM NO   SCHEDULE OF SUPPLIES / SERVICES   QUANTITY  

    UNIT    

  UNIT PRICE  

AMOUNT

   

Sub Rept Req’d: Y Carrier Code: FX Route Termini

S: Various Route Termini End: Various Payment

                    Terms: SEE CONTRACT                    

Period of Performance: 09/30/2013 to 09/30/2020

 

               